DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 9, the limitation “determine a correction for the first measurement:  is vague and unclear.  It is unclear what is being corrected.  Further, it is unclear if “a first and second radiation” is referring to radiation simultaneously scattered by the target or if the first and second radiations are scattered at different times.
	In order to expedite prosecution, it is assumed that the first and second radiations are for different measurements operations different times and the correction is for noise and drift.
The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catey et al. (Catey) (2018/001972).
	Regarding claim 1, Catey discloses a lithographic apparatus (Fig. 1A) comprising: an illumination system (IL) configured to illuminate a pattern of a patterning device (MA); a projection system (PS) configured to project an image of the pattern onto a substrate (W, para 0041); and a metrology system (Fig. 4) comprising: a radiation source (412) configured to generate radiation (413); an optical element (414) configured to direct the radiation toward a target (418); a detector (428, para 0062-0065) configured to receive a first and second radiation scattered by the target and produce a first and second measurement (para 0071, previous and current measurement) respectively based on the received first and second radiation; and a controller (430) configured to determine a correction for the first measurement (para 0071, iSBOn-1 is the first or previous corrected measurement), determine an error between the correction for the first measurement and the first measurement (para 0070, 0071, filter coefficient determines how closely the corrected measurement value adheres to the raw measurement value), and determine a correction for the second measurement (para 0071, iSBOn is the corrected value for the current raw measurement) based on the correction for the first measurement, the second measurement, and the error (para 0070, equation (1)), whereby the lithographic apparatus uses the correction in a subsequent lithographic process to adjust a position of the substrate (para 0071, storing the previously calculated corrected measurement value in order to calculate the next corrected measurement value).
Regarding claim 9, Catey discloses a metrology system (Fig. 4) comprising: a radiation source (412) configured to generate radiation (413); an optical element (414) configured to direct the radiation toward a target (418); a detector (428, para 0062-0065) configured to receive a first and second radiation scattered by the target and produce a first and second measurement (para 0071, previous and current measurement) respectively based on the received first and second radiation; and a controller (430) configured to determine a correction for the first measurement (para 0071, iSBOn-1 is the first or previous corrected measurement), determine an error between the correction for the first measurement and the first measurement (para 0070, 0071, filter coefficient determines how closely the corrected measurement value adheres to the raw measurement value), and determine a correction for the second measurement (para 0071, iSBOn is the corrected value for the current raw measurement) based on the correction for the first measurement, the second measurement, and the error (para 0070, equation (1)), whereby the lithographic apparatus uses the correction in a subsequent lithographic process to adjust a position of the substrate (para 0071, storing the previously calculated corrected measurement value in order to calculate the next corrected measurement value).
Regarding claims 2 and 10, Catey discloses wherein the error is the difference between the correction for the first measurement and the first measurement (para 0071, filter coefficient determines how closely the corrected measurement value adheres to the raw measurement value).
Regarding claims 3 and 11, Catey discloses wherein the correction for the second measurement is further based on the second measurement combined with the correction for the first measurement and a difference with the error (para 0070, equation (1)).
Regarding claims 4 and 12, Catey discloses wherein the correction for the second measurement is further based on using a first coefficient (para 0071, first weighted value) to modify the correction for the first measurement and the second measurement, and using a second coefficient (para 0071, second weighted value) to modify the error (para 0071, raw measurement value multiplied by a first weighted value and added to the previous corrected measurement value multiplied by a second weighted value).	 
Regarding claims 6 and 14, Catey discloses wherein the correction for the second measurement offsets a drift of the metrology system (para 0067, 0070, noise may represent a drift of the measurement over time and applying correction to account for noise over the course of multiple samples).
Regarding claims 7 and 15, Catey discloses wherein the correction for the second measurement is applied to a subsequent measurement of a target on the substrate (para 0070, 0071, second measurement would become SBOn-1 and the subsequent measurement would be SBOn).
Regarding claims 8 and 16, Catey discloses wherein the first coefficient is based on a delay constant (para 0071, 0072, equation (2), delay constant N).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catey et al. in view of Modderman et al. (Modderman) (2007/0252963).
Regarding claims 5 and 13, Catey discloses a substrate stage (422).  However, Catey does not disclose wherein the target is a fiducial of the substrate stage.  Modderman discloses acquiring the position using a fiducial mark formed on a moving substrate table (para 0046).  Therefore it would have been obvious to one of ordinary skill in the art to determine correction for the measurements when the target is a fiducial of the substrate stage in order to correctly position the stage for exposure of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	December 13, 2022